1Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on January 28, 2021 has been received and made of record. In response to Non-Final Office Action on October 29, 2020, applicants amended claims 1-5, 7-10, and 12-20 of which claims 1, and 12 are independent claims. Applicants maintained dependent claims 6, and 11. NO claim has been added or cancelled after the Non-Final Office action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments

3.    Applicants’ arguments in “Remarks” filed on January 28, 2021 with respect to independent claims 1, and 12 have been considered but are moot in view of new grounds of rejection as necessitated by applicants' amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 


7.	Claims 1, 2, 5, 6, 8-12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al.(US 2014/01395 70 A1) (herein after Albrecht) in view of Xue et al.(US 2015/01030 94 A1) (herein after Xue).

Regarding claim 1, Albrecht teaches a display driver(display driver circuitry, display control circuitry 28, fig.8, Para-52, 60) comprising:

color gamut adjustment circuitry(display control circuitry 28, fig.8, Para-52, 60) configured to:
generate a first in-use parameter set(display color gamut, Para-37, 96-99, 101, 102) based on a plurality of parameter sets (intensity, brightness, temperature, gray, luminance, contrast, tone, ambient light, aging of display or any combination thereof) corresponding to different color gamuts, the first in-use parameter set comprising a first color gamut(126, fig.17, Para-156) configuration specific to a first region(one of the location of critical locations 68, fig.14, Para-125) in an image displayed on a display panel, wherein the first in-use parameter set applies to a first target pixel(a given pixel at one of the location of critical location 68, fig.14) at a position in the first region;

generate a second in-use parameter set(display color gamut, Para-37, 96-99, 101, 102) based on the plurality of parameter sets(intensity, brightness, temperature, contrast, luminance, chromaticity, tone, gray, ambient light, aging of display or any combination thereof) corresponding to different color gamuts, the second in-use parameter set comprising a second color gamut(126, fig.17, Para-156) configuration specific to a second region(another one of the location of critical locations 68, fig.14) in the image displayed on the display panel, wherein the second in-use parameter set applies to a second target pixel(a given pixel at another one of the location of critical location 68, fig.14) at a position in the second region; 

generate output pixel(132, fig.17, Para-160) data by performing color gamut adjustment processing on input pixel data of the first target pixel based on the first in-use parameter set and of the second target pixel based on the second in-use parameter set(130, fig.17, Para-160); and 

drive circuitry configured to drive a display panel based on the output pixel data(132, fig.17, Para-51, 60, 61, 160).

If it is considered by the applicants that Albrecht fails to teach clearly all the above-mentioned limitations, especially the limitations, “wherein the first in-use parameter set comprising a first color gamut configuration specific to a first region in an image displayed on a display panel, wherein the first in-use parameter set applies to a first target pixel at a position in the first region; the second in-use parameter set comprising a second color gamut configuration specific to a second region in the image displayed on the display panel, wherein the second in-use parameter set applies to a second target pixel at a position in the second region” in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Xue associated with Figs.13A&13B and associated text in order to teach the claimed limitations. Xue teaches a region dependent color mapping for reducing visible artifacts on half toned displays, wherein the color gamut adjustment circuitry configured to:
generate a first in-use parameter set(color mapping parameter) based on a plurality of parameter sets(tone, grayscale, hue, chroma, saturation, brightness, lightness, luminance, correlated color temperature, dominant wavelength and a coordinate in the color space) corresponding to different color gamuts, the first (color mapping parameter) comprising a first color gamut(color mapping, color levels) configuration specific to a first region(constant region or texture region or ramp region, fig.13B) in an image displayed on a display panel, wherein the first in-use parameter set(1415, 1420, fig.13A) applies to a first target pixel at a position in the first region(Para 92-94);

generate a second in-use parameter set(color mapping parameter) based on the plurality of parameter sets(tone, grayscale, hue, chroma, saturation, brightness, lightness, luminance, correlated color temperature, dominant wavelength and a coordinate in the color space) corresponding to different color gamuts, the second in-use parameter set comprising a second color gamut (color mapping, color levels) configuration specific to a second region(texture region or ramp region or texture region, fig.13B) in the image displayed on the display panel, wherein the second in-use parameter set(1415, 1420, fig.13A) applies to a second target pixel at a position in the second region(Para 92-94); 

generate output pixel data by performing color gamut adjustment processing on input pixel data of the first target pixel based on the first in-use parameter set and of the second target pixel based on the second in-use parameter set(1425, fig.13A, Para 94-95); and 

drive circuitry configured to drive a display panel based on the output pixel data(1425, fig.13A, Para 94-95). Such a combination is desirable because it enhances visual quality of displayed images and holds stable state at steady voltage within hysteresis window without substantially consuming or losing power.

Regarding claim 2, Albrecht as modified by Xue teaches the display driver of claim 1, wherein the color gamut adjustment circuitry is further configured to:

select a plurality of selected parameter sets from among the plurality of parameter sets(display color gamut, Para-37, 96-99, 101, 102,  Albrecht; Para 92-94, Xue); and
determine the first in-use parameter set based on the plurality of selected parameter sets and the position of the first target pixel(display color gamut, Para-37, 96-99, 101, 102,  Albrecht; Para 92-94, Xue).

Regarding claim 5, Albrecht as modified by Xue teaches the display driver of claim 1, wherein the color gamut adjustment circuitry is further configured to select the first in-use based on a color gamut setting data that defines the first region in the image and that specifies the first color gamut configuration for the first region(display color gamut, Para-37, 96-99, 101, 102, Albrecht; color mapping parameter, Para 92-94, Xue).

Regarding claim 6, Albrecht as modified by Xue teaches the display driver of claim 5, wherein the color gamut setting data is supplied from a host configured to supply an image data corresponding to the input pixel data(controller acting as source/host)(it is well-known in the art that gamut setting data could be inputted from a host device(See US 2017/0142294 A1).

Regarding claim 8, Albrecht as modified by Xue teaches the display driver of claim 2, wherein the color gamut adjustment circuitry is further configured to generate the first in-use parameter set through an interpolation of the plurality of selected parameter sets based on the position of the first target pixel(Para-10, 37, 102, 109, 110, 120, 122, 129, Albrecht).

Regarding claim 9, Albrecht as modified by Xue teaches the display driver of claim 8, wherein the color gamut adjustment circuitry is further configured to generate the first in-use parameter set through an interpolation first target pixel and a color gamut setting data that defines at least the first region in the image and that specifies at least the first color gamut configuration for at least the first region(display color gamut, Para-37, 96-99, 101, 102,  Albrecht; Para 92-94, Xue).

Regarding claim 10, Albrecht as modified by Xue teaches the display driver of claim 9, wherein the plurality of selected parameter sets comprises a first selected parameter set and a second selected parameter set, wherein the color gamut adjustment circuitry is further configured to:
 
use the first selected parameter set as the first in-use parameter set for the first target pixel(first value or second value or third value, Para-93, Xue); 

use the second selected parameter set as the second in-use parameter set for the second target pixel(second value or third value or first value, Para-93, Xue); and 

generate a third in-use parameter set through an interpolation of the first selected parameter set and the second selected parameter set when a third target pixel is in a third region of the display panel(third value or first value or second value, Para-93, Xue),the third region being positioned (for interpolating third pixel value, third pixel would be in between first region and second region and this is well-known in the art).

Regarding claim 11, Albrecht as modified by Xue is not found to teach expressly the display driver of claim 10, wherein the first region comprises a foldable region at which the display panel is foldable. However, a foldable region in a foldable display is well-known in display technology and is obvious to one of ordinary skill in the art to have modified Albrecht further with the common knowledge in the art to make first region in a foldable region of folding display in order to allow a user to enjoy a big screen that takes up less space(see folding display US 2018/0342192).   

Claims 12 and 15 are rejected for the same reason as mentioned in the rejection of claim 1, since all three claims recite identical claim limitations except for minor wording and insignificant change in terminology in different formats.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations in different formats.
Claim 20 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims recite identical claim limitations in different formats.

8.	Claims 3, 4, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al.(US 2014/0139570 A1) in view of Xue et al.(US 2015/0103094 A1) and further in view of Zulch (US 10,002,571 B1).

Regarding claim 3, Albrecht as modified by Xue is not found to teach expressly the display driver of claim 2, wherein the color gamut adjustment circuitry is further configured to: generate a plurality of dimmed parameter sets by dimming each of the plurality of selected parameter sets; and generate the first in-use parameter set based on the plurality of dimmed parameter sets and the position of the first target pixel.

However, Zulch teaches a liquid crystal display incorporating color-changing backlight, wherein the color gamut adjustment circuitry is configured to: 

generate a plurality of dimmed parameter sets by dimming each of the plurality of selected parameter sets(1102, 1104, fig.11, Col-15, Line-3 to Col-16, Line-36); and
 
(1106, fig.6, Col-15, Line-15 to Col-17, Line-6).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht further with the teaching of Zulch to include the feature in order to provide display system having minimum luminous flux target used by color control system thus improving image quality or brightness.
 
Regarding claim 4, Albrecht as modified by Xue and Zulch teaches the display driver of claim 3, wherein the color gamut adjustment circuitry is further configured to select the first in-use parameter set(1102, 1104, 1106, fig.11, Col-15, Line-3 to Col-17, Line-6, Zulch) from among the plurality of dimmed parameter sets(1102, 1104, fig.11, Col-15, Lines 3-23, Zulch) based on the position of the first pixel(display color gamut, Para-37, 96-99, 101, 102,  Albrecht; Para 92-94, Xue).

Regarding claim 7, Albrecht as modified by Xue and Zulch teaches the display driver of claim 3, wherein the color gamut adjustment circuitry is further configured to generate the first in-use parameter set through an interpolation of the (Col-12, Line-15, Col-13, Lines 12-20, Col-15, Lines 46-53, Zulch) based on the position of the first target pixel(display color gamut, Para-37, 96-99, 101, 102,  Albrecht; Para 92-94, Xue).

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations in different formats.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations in different formats.

Regarding claim 19, Albrecht as modified by Xue and Zulch teaches the method of claim 17, wherein generating the first in-use parameter set based on the plurality of dimmed parameter sets(1102, 1104, fig.11, Col-15, Line-3 to Col-16, Line-36, Zulch) and the position of the first target pixel (Para-37, 96-99, 101, 102, Albrecht; Para 92-94, Xue) comprises:

selecting the first in-use parameter set from among the plurality of dimmed parameter sets(1102, 1104, fig.11, Col-15, Line-3 to Col-16, Line-36, Zulch) based on the position of the first target pixel(Para-37, 96-99, 101, 102, Albrecht; Para 92-94, Xue), and a color gamut setting data that defines the first region in the image and that specifies the first color gamut configuration for the first region(Para-37, 96-99, 101, 102, Albrecht; Para 92-94, Xue).

9.	Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al.(US 2014/0139570 A1) in view of Xue et al.(US 2015/0103094 A1) and further in view of KUMAKURA(US 2018/0130166 A1).

Regarding claim 13, Albrecht as modified by Xue is not found to teach expressly the system according to claim 12, wherein the processor is configured to generate the color gamut setting data to specify the first color gamut configuration based on a content to be displayed in the first region.

However, KUMAKURA teaches an image processing apparatus, wherein the processor(video processing circuit 14 or controller 10, fig.1, and related text) is configured to generate the color gamut setting data to specify the first color gamut configuration based on a content(meaningless data) to be displayed in the region(Para-63, 65).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrecht further with the teaching of 

Regarding claim 14, Albrecht as modified by Xue and KUMAKURA teaches the system according to claim 13, wherein the processor is configured to generate the color gamut setting data to further specify a color gamut configuration of a background region of the image(Para-39, 63, 65, KUMAKURA).

Conclusion

10.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Examiner Note

11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 4, 2021